Citation Nr: 0509983	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a higher initial evaluation for left ankle 
ligamentous laxity, post sprain (left ankle disorder), 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for right knee 
disorder.  


REPRESENTATION

Veteran represented by:	John S. Berry, Veteran's 
Representative


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990 and from January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The Board notes that the veteran's 
substantive appeal only included his claim for entitlement to 
a higher initial evaluation for left ankle disorder, 
currently evaluated as 10 percent disabling. 

As explained in greater detail below, the issue of 
entitlement to service connection for right knee disorder is 
REMANDED to the RO.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran's left ankle disorder is manifested by subjective 
complaints of stiffness, instability, and pain with range of 
motion findings from moderate to no limitation of motion, 
even when considering pain, instability, and crepitation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to the notice of the VCAA.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The agency of original jurisdiction provided the veteran 
notice of the passage of the VCAA and the duty to notify him 
regarding the claims in letters dated May 2003 and March 
2004.  The VA fully notified the veteran of what is required 
to substantiate such claims in the notification letters.  In 
addition, the statement of the case (SOC) dated in August 
2003 provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letters and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA medical records, private medical records, 
VA examination reports and x-ray reports, and statements from 
the veteran.  In sum, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in the case. 

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 2002 and 
November 2003.

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Increased Evaluation

In a July 1991 rating decision, the RO denied service-
connection for left ankle disorder on the basis that although 
there was evidence of treatment for left ankle problems in 
service, there was no clinical evidence of current disorder 
at that time.  In May 2001, the veteran applied to reopen his 
service connection claim for left ankle disorder.  The RO 
granted service-connection and assigned a 10 percent 
evaluation.  The veteran appealed the 10 percent evaluation.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Consideration is to be 
given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO evaluated the veteran's left ankle disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 
5271, a 10 percent evaluation is warranted for moderate 
limitation of motion and a 20 percent evaluation is warranted 
for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The average normal range of motion of 
the ankle is from 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Upon review, private medical records from January 2001 
through April 2001 demonstrated clinical evidence of left 
ankle swelling and tenderness on examination.  According to 
the January 2001 private medical record, x-ray evidence 
suggested possible old ligamentous injury with slight medial 
widening with possible loose body in the medial ankle joint 
and spurring on the lateral aspect of the talus and the 
fibula, which was mild.  Examination in January 2001 noted 
approximately 50 percent rating of motion along with no pain 
with forcing, stability intact, and no crepitation.  

A July 2002 VA examination report noted the veteran's 
complaints of difficulty walking on uneven surfaces.  
Examination noted slight increased ligamentous laxity with 
inversion of the ankle.  Normal range of motion and no 
significant ligamentous laxity were noted on testing.  The 
diagnosis was ligamentous laxity of the left ankle post-
sprain.  X-ray report dated in July 2002 was negative. 

At a November 2003 VA medical examination, the veteran 
complained of increasing soreness and stiffness in the left 
ankle over the past two years, particularly in the morning 
and during the early part of the day.  He complained of some 
pain in the ankle on an intermittent basis.  Currently, he 
was working as a mail carrier in the flexible position of two 
days per week.  

Examination of the left ankle revealed no obvious bony or 
soft tissue abnormalities.  There was also no current 
erythema, edema, or effusions.  On palpitation, there was no 
significant tenderness medially or laterally.  There was also 
no change in symptoms with repetitive range of motion 
testing, and no gross instability mediolaterally, anteriorly, 
or posteriorly on movement of the ankle.  Range of motion 
testing showed with the foot in the neutral position, 
dorsiflexion to 20 degrees and plantarflexion to 45 degrees.  
The diagnosis was history of recurrent sprain of the left 
ankle with some mild associated discomfort on an intermittent 
basis.

Applying the evidence above to the rating criteria, the 
clinical findings do not demonstrate marked limitation of 
motion to warrant a higher rating under Code 5271 at any time 
during the appeal period.  38 C.F.R. § 4.71(a).  VA 
examination in July 2002 showed normal range of motion and 
the November 2003 range of motion testing was also normal 
with no change in symptoms, including no gross instability 
with repetitive testing, but only mild discomfort on an 
intermittent basis.  In short, there was no limitation of 
motion even when considering Deluca factors.  38 C.F.R. 
§ 4.40. (2004).

The Board does note that 50 percent limitation of motion was 
reported in the private medical record dated January 2001.  
These findings are inconsistent with the two VA examination 
report findings.  However, even accepting the results, it 
still does not warrant a 20 percent evaluation for marked 
limitation of motion.  There were also no findings of pain, 
instability, or crepitation on range of motion testing.  

The Board also recognizes the veteran's subjective complaints 
of pain, stiffness, and instability and those complaints were 
noted in the examinations and considered in the clinical 
findings.  Despite the veteran's subjective complaints, the 
clinical findings do not demonstrate marked limitation of 
motion to warrant a 20 percent evaluation under Diagnostic 
Code 5271.

As for other diagnostic codes, there is no clinical evidence 
of ankylosis of the ankle to warrant a higher evaluation 
under Diagnostic Codes 5270 or 5272.  38 C.F.R. § 4.71(a) 
(2004).  

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  It was 
noted in the November 2003 VA medical report that it appears 
that the veteran has no significant limitations in his 
abilities to carry out his work responsibilities based upon 
his service-connected left ankle disorder.  No evidence has 
been submitted showing that it has affected his work 
performance or otherwise markedly interfered with his 
employment that would otherwise warrant an extraschedular 
evaluation.  There is also no evidence that the veteran has 
been hospitalized or has required frequent treatment due to 
his left ankle disability.

The preponderance of the evidence is against the claim for a 
higher initial evaluation for left ankle disorder.  Thus, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An initial evaluation in excess of 10 percent for left ankle 
disorder is denied.


REMAND

For the issue of service connection for right knee disorder, 
the record reflects that the veteran's claim was denied in an 
August 2004 rating decision.  It appears that in a September 
2004 statement, the veteran's representative indicated that 
he disagrees with the August 2004 rating decision.  This 
constituted a notice of disagreement.  There is no record 
that a statement of the case was issued to the veteran 
concerning service connection for right knee disorder.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the service 
connection for right knee disorder issue 
(if he so desires) by filing a timely 
substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


